FedFirst Financial Corporation 8-K Exhibit 99.1 Press Release FOR IMMEDIATE RELEASE Contact:Patrick G. O’Brien Telephone: (724) 684-6800 FedFirst Financial Corporation Announces Fourth Quarter and Year End 2009 Results MONESSEN, PA— February 3, 2010 - FedFirst Financial Corporation (NASDAQ Capital: FFCO; the “Company”), the parent company of First Federal Savings Bank, today announced net income of $85,000 for the three months ended December 31, 2009 compared to a net loss of $2.5 million for the three months ended December 31, 2008. Basic and diluted earnings (loss) per share were $0.01 for the three months ended December 31, 2009 compared to $(0.43) for the three months ended December 31, 2008.In the prior period, the Company recorded an impairment of $4.8 million ($3.2 million net of tax benefit) on securities whose decline in fair value was determined to be other-than-temporary, which was partially offset by the recognition of $541,000 in bank-owned life insurance income related to the death of a member of the Company’s board of directors. The Company reported net income of $557,000 for the year ended December 31, 2009 compared to a net loss of $2.1 million for the year ended December 31, 2008. Basic and diluted earnings (loss) per share were $0.09 for the year ended December 31, 2009 compared to $(0.36) for the year ended December 31, 2008. The results for 2008 include the securities impairment as discussed above. Mr. O’Brien, President and Chief Executive Officer of the Company, stated, “As we reflect on 2009, we are encouraged by our progress with our plan. That plan is one of building core banking and insurance business that can withstand market fluctuations and support sustained viability for the future. Highlights include: · A $20.8 million, or 12%, increase in deposits to $193.5 million, which includes a 33% increase in noninterest bearing deposits. Conversely, borrowings decreased $19.9 million, or 15%. · A $9.0 million, or 27%, increase in commercial real estate and business loans to $41.7 million. · A $1.1 million, or 13%, increase in net interest income, which contributed to an improved net interest margin of 2.89% year-to-date compared to 2.61% in the prior year. · A 15% growth in insurance commissions to $2.2 million. · The Bank met all capital adequacy requirements and is considered well capitalized at December 31, 2009 with a Tier 1 Core Capital Ratio of 10.12% and Total Risk-Based Capital Ratio of 19.45%. In the face of a most challenging economic environment, our balance sheet continues to be positioned to meet those challenges.” Fourth Quarter Results Net interest income for the three months ended December 31, 2009 increased $228,000 to $2.5 million compared to $2.3 million for the three months ended December 31, 2008. Interest rate spread and net interest margin were 2.72% and 3.03%, respectively, for the three months ended December 31, 2009 compared to 2.28% and 2.72%, respectively, for the three months ended December 31, 2008. The improvement in interest rate spread and net interest margin is primarily attributable to lower costs on deposits coupled with growth in the loan portfolio and a reduction in borrowings. The provision for loan losses was $400,000 for the three months ended December 31, 2009 compared to $339,000 for the three months ended December 31, 2008. The increase in the provision was primarily related to growth in the loan portfolio, predominantly in commercial real estate and business and home equity loans. In addition, charge-offs increased to $233,000 in the current period compared to $179,000 in the prior period. Total nonperforming loans increased to $1.2 million at December 31, 2009 compared to $636,000 at December 31, 2008. The increase in charge-offs and nonperforming loans over the prior year is primarily related to two multi-family properties in our purchased secondary market portfolio that are in the process of foreclosure. Noninterest income was $713,000 for the three months ended December 31, 2009 compared to $706,000 for the three months ended December 31, 2008 excluding the impairment of $4.8 million on securities and recognition of $541,000 in bank-owned life insurance income. Noninterest expense increased $247,000 to $2.7 million for the three months ended December 31, 2009 compared to $2.4 million for the three months ended December 31, 2008, primarily due to a $115,000 increase in real estate owned expenses in the current period.In addition, FDIC insurance premiums increased $104,000 in the current period as a result of a change in the assessment calculation. Year-to-Date Results Net interest income for the year ended December 31, 2009 increased $1.1 million to $9.4 million compared to $8.3 million for the year ended December 31, 2008. Interest rate spread and net interest margin were 2.56% and 2.89%, respectively, for the year ended December 31, 2009 compared to 2.15% and 2.61% for the year ended December 31, 2008. The improvement in interest rate spread and net interest margin is primarily attributable to growth in the loan portfolio coupled with lower costs on deposits. The provision for loan losses was $1.1 million for the year ended December 31, 2009 compared to $878,000 for the year ended December 31, 2008. The increase in the provision was primarily related to growth and composition of the loan portfolio, predominantly in commercial real estate and business, one-to-four family residential and home equity loans. In addition, although charge-offs declined to $390,000 for the year ended December 31, 2009 compared to $529,000 for the year ended December 31, 2008, the provision increased to account for potential losses on nonperforming loans and current conditions in the housing and credit markets. Noninterest income was $3.2 million for the year ended December 31, 2009 compared to a loss of $1.3 million for the year ended December 31, 2008. As previously noted, the prior period includes an impairment of $4.8 million on securities and recognition of $541,000 in bank-owned life insurance income. Excluding these items, noninterest income increased $297,000, primarily due to insurance commissions increasing $290,000 to $2.2 million for the year ended December 31, 2009 compared to $1.9 million for the year ended December 31, 2008. The increase in insurance commissions is primarily related to the acquisition of the Allsurance Insurance Agency in March 2009. Noninterest expense increased $1.1 million to $10.6 million for the year ended December 31, 2009 compared to $9.4 million for the year ended December 31, 2008 primarily due to an increase of $543,000 in FDIC insurance premiums. In 2009, the FDIC imposed an industry-wide special five basis point assessment to cover losses in the Deposit Insurance Fund. The Company paid $155,000 for its portion of the special assessment. Increased premiums were also the result of a change in the assessment calculation and the Company’s depletion of credits that were available in 2008 to offset premiums. Compensation and employee benefits expense increased $132,000 primarily related to the Allsurance Insurance Agency acquisition in March 2009 and the hiring of additional commercial lending personnel in the fourth quarter of the prior year.
